Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2011 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2011 Rule 17g-1(d) Dreyfus 100% U.S. Treasury Money Market Fund $1,079,562,084 $1,250,000 Dreyfus Appreciation Fund, Inc. $3,306,749,066 $2,100,000 Dreyfus BASIC Money Market Fund, Inc. $692,869,289 $900,000 Dreyfus BASIC U.S. Government Money Market Fund $201,893,521 $600,000 Dreyfus BASIC U.S. Mortgage Securities Fund $111,084,952 $525,000 Dreyfus Cash Management $28,925,473,550 $2,500,000 Dreyfus Cash Management Plus, Inc. $6,400,465,066 $2,500,000 Dreyfus Connecticut Municipal Money Market Fund, Inc. $96,833,892 $450,000 Dreyfus Growth and Income Fund, Inc. $578,427,600 $900,000 Dreyfus High Yield Strategies Fund $432,219,105 $750,000 Dreyfus Intermediate Municipal Bond Fund, Inc. $858,131,320 $1,000,000 Dreyfus Liquid Assets, Inc. $4,444,732,581 $2,500,000 Dreyfus Massachusetts Municipal Money Market Fund $108,757,363 $525,000 Dreyfus MidCap Index Fund $2,553,765,342 $1,900,000 Dreyfus Municipal Bond Opportunity Fund $495,140,435 $750,000 Dreyfus Municipal Cash Management Plus $1,028,305,134 $1,250,000 Dreyfus Municipal Income, Inc. $254,894,522 $750,000 Dreyfus Municipal Money Market Fund, Inc. $498,453,568 $750,000 Dreyfus New Jersey Municipal Bond Fund, Inc. $565,410,019 $900,000 Dreyfus New Jersey Municipal Money Market Fund, Inc. $334,098,992 $750,000 Dreyfus New York AMT-Free Municipal Bond Fund $362,920,273 $750,000 Dreyfus New York AMT-Free Municipal Money Market Fund $235,170,725 $600,000 Page: 1 Fidelity Bond Coverage for Fund for Which the Dreyfus Corporation Acts as Investment Adviser, Sub-Investment Adviser or Administrator - Gross Assets at 1/31/2011 Pursuant to Rule 17g-1(d) Under the Investment CompanyAct of 1940 Fund Name Amount of Bond Gross Assets at Required Pursuant to 1/31/2011 Rule 17g-1(d) Dreyfus New York Municipal Cash Management $828,271,676 $1,000,000 Dreyfus New York Tax Exempt Bond Fund, Inc. $1,315,879,947 $1,250,000 Dreyfus Pennsylvania Municipal Money Market Fund $154,635,486 $600,000 Dreyfus Research Growth Opportunity Fund, Inc. $229,601,123 $600,000 Dreyfus Short-Intermediate Government Fund $183,927,946 $600,000 Dreyfus Stock Index Fund, Inc. $1,826,995,098 $1,500,000 Dreyfus Strategic Municipal Bond Fund, Inc. $506,610,995 $900,000 Dreyfus Strategic Municipals, Inc. $685,993,683 $900,000 Dreyfus Treasury & Agency Cash Management $10,725,210,201 $2,500,000 Dreyfus Treasury Prime Cash Management $22,160,520,749 $2,500,000 Dreyfus U.S.
